DETAILED ACTION
Allowable Subject Matter
1.	Claims 1,3-15 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a nesting chess set comprising the structure required by independent claims 1 and 21-23.  Specifically, independent claims are directed to two teams of chess pieces (King, queen, two rooks, two bishops, two knights and eight pawns), wherein each team set of chess pieces can be organized into two nests with eight pieces. The queen is the outside of the first nest, the king is the outside of the second nest, with each nest has a rook, bishop, knight and four pawns. Each nest is held together by a magnetic base. The independent claims further require additional features that contribute to the nesting and storage of chess piece sets that are conveniently transported.   One having ordinary skill in the art would not have found it obvious to modify a traditional chess or nesting set in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lockyear (US Pub. No. 2011/0049804) and Taylor (US Pat. No. 7,178,804).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711